Citation Nr: 1436280	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-20 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by right leg swelling.

2.  Entitlement to service connection for a disability manifested by left leg swelling.

3.  Entitlement to an initial compensable evaluation for bilateral pes planus with history of plantar fasciitis.

4.  Entitlement to an initial compensable rating for a left knee disorder prior to April 11, 2009, and over 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to August 2008.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2008 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.  The Montgomery, Alabama RO otherwise has primary jurisdiction of the claims folder.

The Veteran was afforded a videoconference hearing at the RO in June 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record in Virtual VA.

Following review of the record, the issues of entitlement to service connection for bilateral leg swelling and entitlement to a higher rating for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On June 27, 2014, at the hearing on appeal, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of entitlement to a higher rating for left knee patellofemoral joint arthritis is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a higher rating for left knee patellofemoral joint arthritis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In this case, the appellant withdrew the issue of entitlement to a higher rating for left knee patellofemoral joint arthritis in correspondence dated June 27, 2014, and at the personal hearing.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to a higher rating for left knee patellofemoral joint arthritis and it is dismissed.


ORDER

The appeal of entitlement to a higher rating for left knee patellofemoral joint arthritis is dismissed.



REMAND

The Board is of the opinion that further development is warranted as to the issues of entitlement to service connection for bilateral lower extremity swelling and entitlement to a higher rating for bilateral pes planus.

The Veteran asserts and has presented testimony to the effect that her feet are constantly painful and begin swelling early in the morning upon activity to the extent that they began to look like "sausages."  She testified that swelling is only temporarily alleviated by elevating the feet.  The appellant stated that she had daily swelling of both lower extremities that was worse in summer and that this was a continuation of symptoms she had experienced had during service.  Service treatment records reflect that she was seen on a number of occasions for complaints that included leg pain with swelling.  The assessment was primarily shin splints.  The Board is thus of the opinion that the appellant should be scheduled for a current VA examination in this regard to determine whether there is any current disability in this regard.

The record reflects that the Veteran's feet were last examined for VA compensation and pension purposes in January 2010, more than 3 1/2 years as of this writing.  She presented testimony on personal hearing in June 2014 that both feet were getting worse.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated (or when last examined by VA), VA must provide a new examination. See Olsen v. Principi, 3 Vet.App. 480, 482 1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994). As such, the appellant should be scheduled for a current VA podiatry examination to ascertain the status of the service-connected pes planus, as well as for an evaluation of her complaints of bilateral leg swelling.

Additionally, VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record.  See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  In this regard, service connection for bilateral lower extremity swelling as secondary to or aggravated by service-connected disability has not been addressed.  Therefore, the VA examiner will also be requested to examine the legs and provide an opinion in this respect.

The Veteran testified that VA sent her to Fort Rucker for yearly evaluations of her feet.  She stated that during the interim, she sought treatment at Tricare for lower extremity symptomatology.  Review of the record discloses that the Veteran has been followed at the Lyster Army Health Clinic at Fort Rucker since 2008.  The most recent records date through March 2009.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from March 2009 should be requested from Tricare at Lyster Army Health Clinic at Fort Rucker, Alabama and associated with the claims folder.  The Veteran should also be requested to provide authorization identifying the names and addresses of any other provider who has treated her for her feet and bilateral lower extremity swelling.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she provide written authorization with the names and addresses of all health care providers to include any within the VA, private, military, and Tricare systems, who have treated her for bilateral leg swelling and pes planus since March 2009.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers and associate with the claims folder or Virtual VA.  All attempts to obtain records should be documented in the claims folder. 

2.  Schedule the Veteran for an examination with a VA examiner to evaluate her feet and complaints of bilateral leg swelling.  The claims folder must be made available to be reviewed by the examiner.  The clinical finding should be reported in detail, to include whether the appellant has symptoms of pes planus that include weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, objective evidence of marked deformity, pain accentuated on manipulation and use, indications of swelling on use and characteristic callosities, and any other appropriate findings.  Indications of swelling of the feet should also be discussed.  

After reviewing the claims folder and examining the Veteran, the podiatrist must also indicate whether a) there is bilateral leg swelling, and if so, provide a diagnosis and an opinion as to whether it is at least as likely as not (a 50 percent or better probability) b) any current bilateral leg swelling relates back to symptoms in service, or c) is caused by (secondary to) or is aggravated (made chronically worse) by a service connected disability, including pes planus, bilateral knee disability, hammertoe deformity, etc.  

The examiner must provide full rationale for the opinions provided and reference the facts relied upon in reaching his or her conclusions. 

3.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction. See Stegall v. West, 11 Vet. App. 268, 271 (1998)

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and her representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


